Newton, J.
Petitioner filed a petition for a writ of habeas corpus in the district court and now appeals from a denial of the relief prayed. His principal complaint appears to be due to an alleged infringement, in various respects, of his right to appeal his former conviction. His conviction was the result of a plea of guilty to a charge of issuing an insufficient fund check. He does not allege either a violation of his constitutional rights when the plea was taken nor facts indicating his sentence was void.
The following well-established rules appear to be applicable: “To release a person from a sentence of imprisonment by habeas corpus, it must appear that the sentence was absolutely void.
“Habeas corpus will not lie to discharge a person from a sentence of penal servitude where the court imposing the sentence had jurisdiction of the offense, had jurisdiction of the person of the defendant, and the sentence was within the power of the court to impose.” Hawk v. Olson, 146 Neb. 875, 22 N. W. 2d 136. See, also, Jackson v. Olson, 146 Neb. 885, 22 N. W. 2d 124, 165 A. L. R. 932.
We conclude that habeas corpus does not lie and the judgment of the district court is affirmed.
Affirmed.